DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement among species, as set forth in the Office action mailed on 10 June 2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species A, B, D, and E is withdrawn.  Claims 2-5 ad 8-11, directed to these species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Xiaoyan Wang on 19 November 2021.

The application has been amended as follows: 

Claim 3. The method of claim 2 wherein the at least one duration measurement includes one or more of breath duration, inspiration duration, maximum inspiration time, maximum expiration time, a function of maximum expiration time and maximum inspiration time, or a function of inspiration duration and breath duration.
Claim 5.  The method of claim 4 wherein the at least one amplitude measurement includes one or more of maximum inspiration amplitude, maximum expiration amplitude, or a function of maximum inspiration amplitude and maximum expiration amplitude.
Claim 9. The method of claim 8 wherein the at least one derivative related measurement includes one or more of maximum negative acceleration time, maximum negative acceleration amplitude, maximum positive acceleration time, maximum positive acceleration amplitude, maximum negative flow rate time, maximum negative flow rate or maximum inspiration acceleration amplitude.  
Claim 11. The method of claim 10 wherein the at least one volume related measurement includes one or more of inspiration volume, expiration volume, or a function of inspiration volume and expiration volume.

The claims have been amended as above to clarify the members of each list.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to anticipate or make obvious the invention of claims 1-5 and 7-21, including, inter-alia, finding a centre of mass measurement in a respiratory flow signal of a user, automatically determining the user’s sleep stage from the centre of mass measurement, and using the sleep stage to adjust an operational parameter of respiratory therapy being delivered to the user, in combination with all other limitations in the claims.
As discussed in the previous Office Action, Titchener (US 2011/0230779) determines a centre of mass measurement from a respiratory flow signal, but the parameter used to determine a sleep stage is only loosely based on a centre of mass related measurement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.